The state's evidence established the corpus delicti, and upon this question there was no dispute or controversy.
The evidence, without dispute, disclosed that two men were present and engaged in the operation of one of the several stills found and destroyed by the raiding officers upon the occasion complained of. The several state witnesses testified that this appellant was one of the men, and that one Hill was the other.
Defendant strenuously denied being present at the still and insisted he was elsewhere at the time and place testified to by the state's witnesses. He also offered the testimony of other witnesses tending to support him in this insistence. This conflict in the evidence presented the material inquiry upon the trial of the case. The jury decided adversely to defendant, and, in our opinion, were fully justified by the evidence in so doing.
There is no semblance of error in any of the rulings of the court upon the admission of evidence.
Refused charges one and three are identical, and were properly refused. Davis v. State, 19 Ala. App. 94, 96 So. 369; Ex parte Davis, 209 Ala. 367, 96 So. 370.
Refused charges 2 and 6 were the general affirmative charge as to the two counts in the indictment. It has already been stated the defendant was not entitled thereto.
Refused charges 4 and 5 were properly refused. Gay v. State,21 Ala. App. 270, 271, 108 So. 617.
No error appearing upon the trial of this case, the judgment of conviction appealed from will stand affirmed.
Affirmed. *Page 227